Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-13-00616-CV

                              In the INTEREST OF D.S., a Child

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02108
                          Honorable Fred Shannon, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
signed July 18, 2013, is AFFIRMED.

       We order no costs assessed against appellant because he is indigent.

       SIGNED January 15, 2014.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice